 E/M CORP.627E/M CorporationandUnited Steelworkers of Amer-ica, AFL-CIO-CLC. Case 9-CA-2289129 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 30 June 1986 Administrative Law JudgeThomas D. Johnston issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed exceptions, asupporting brief, an answering brief, and a motionto strike Respondent's exceptions.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Order.if they continued their support for the Union, and violat-ed Section 8(a)(1) and (3) of the Act by dischargingEdgar Kirkendall because he joined, supported,or assist-ed the Union and engaged in concerted activities3 forthe purpose of collective bargaining or other mutual aidand protection and in order to discourage employeesfrom engaging in such activities for the purpose of col-lective bargaining or other mutual aid or protection.The Respondentin itsanswer served on 4 April denieshaving violated the Act.It also assertsas a defense in itsanswer that the complaint fails to state a claim on whichrelief can be granted and therefore it should be dis-missed.4The issues involved are whether the Respondent vio-lated Section8(a)(1) and(3) of the Act as alleged by un-lawfully interrogating and impliedly threatening employ-eeswith reprisals regarding their union sentiments orsupport and discriminatorily discharging Edgar Kirken-dall because of his union activities.On the entire record5 in this case and from my obser-vations of the witnesses and after due consideration ofthe briefs filed by the Respondent and the General Coun-sel,6 I makethe following'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, E/M Cor-poration, Dayton, Ohio, its officers, agents, succes-sors,and assigns,shall take the action set forth inthe Order.1In light of our disposition of the case,the General Counsel's motionto strike is denied.2The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd.188 F.2d 362 (3d Cir.1951).We have carefullyexaminedthe recordand find no basis for reversingthe findings.Engrid Emerson Vaughan, Esq.,for the General Counsel.David L. Hall, Esq. (Slicer, Hall & Slicer),of Dayton,Ohio, for the Respondent.FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENTThe Respondent, a Delaware corporation with anoffice and place of business located at Dayton, Ohio, isengaged in the business of treating metal products.During the 12-month period preceding 28 March, a rep-resentative period, the Respondent in the course of itsoperations sold and shipped products, goods, and materi-als,valued in excess of $50,000, from its Dayton, Ohiofacility,directly to points located outside the State ofOhio.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO-CLC is alabor organization within the meaning of Section 2(5) ofthe Act.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge.This case was heard at Dayton, Ohio, on 20 May 19861pursuant to a charge filed by the United Steelworkers ofAmerica, AFL-CIO-CLC (the Union) on 18 Februaryand a complaint issued on 28 March.The complaintas amendedat the hearing alleges E/MCorporation2 (the Respondent) violated Section8(a)(1)of the National Labor Relations Act (the Act) by coer-cively interrogating employees about their union senti-mentsand impliedly threatened employees with reprisals'All dates referred to are in 1986 unless otherwise stated.2 The name of the corporation appears as corrected at the hearing.aThe concertedactivitiesas defined by the General Counsel only re-ferred tounion activities.4 Inasmuch as the allegations contained in the amended complaint ontheir face allege conduct violativeof the Act this defenseis rejected.5The General Counsel fileda motion dated 18 June to correct thetranscript to substitutethe word "none" for the word "one," which iscontained in a stipulation entered intoby theparties at the hearing deal-ing with whether certain information appears in the personnel files or em-ployment recordsof theRespondent's employeesWhile theRespondentfileda memorandum opposing granting the motion counsel did not spe-cificallydispute the actual wording of the stipulation entered into at thehearing.Under thesecircumstances the GeneralCounsel'smotion isgranted.6 The Uniondid not submit a brief.7Unless otherwiseindicated thefindings are based on the pleadings,admissions, stipulations,and disputed evidence contained in the record,which I credit.281NLRB No. 104 628DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent operates a facility located at Dayton,Ohio,where it is engaged in the business of treatingmetal products. Roger Parsley is the production superin-tendent.8On 17 January the Union filed a petition seeking torepresent the Respondent's employees. During a preelec-tion hearing scheduled for 7 February the parties enteredinto a stipulation for an election. The Union won theelection,which was held on 27 February. On 7 May theUnion was certified as the collective-bargaining repre-sentative of the Respondent's approximately 25 unit em-ployees.B. The Unlawful Interrogation and Implied ThreatEmployee Lorenzo Edwards testified about a coupleof weeks before the election held on 27 February he wassent to Production Superintendent Parsley's office foracting up on the line. During his conversation with Pars-ley on that occasion Parsley asked him what he thoughtabout the Union. Edwards indicated he had no feelingstoward the Union and would go either way. Parsleyasked Edwards about Edwards' son and told him theyhad good benefits there and mentioned their insurance.Edwards also testified Parsley said something about ifthe Union came in Edwards might could lose his job.While prior to this conversation Edwards had passedout cards for employees to sign for a union meeting itwas not shown that the Respondent had knowledge ofEdwards' union activities.Production Superintendent Parsley did not testify and,based on Edwards' undisputed testimony, which I credit,I find about the early part of February Production Su-perintendent Parsley interrogated Lorenzo Edwards con-cerning what he thought about the Union and impliedlythreatenedEdwards with losing his job if the Unioncame in.C. The Discriminatory Discharge of Edgar KirkendallEdgar Kirkendall was employed by the Respondentfrom 25 November 1985 until his discharge on 12 Febru-ary.He worked on the first shift until about the latterpart of January when he was transferred to the secondshift.Kirkendall was still a probationary employee at thetime of his discharge.9 Prior to being hired Kirkendallhad worked a couple of months at the Respondent's fa-cility as a temporary employee of Crown, which provid-ed services to the Respondent. On applying for work atthe Respondent Kirkendall credibly stated without denialthat Production Superintendent Parsley, who hired him,told him he was giving him a job because he was a goodworker.Kirkendall's union activities included initially contact-ing the Union with another employee on 13 January forpurposes of seeking to organize the Respondent's em-ployees; signing a union authorization card on 13 Janu-s Parsley is a supervisorunder the ActNewlyhiredemployees serve a 90-day probationary periodary; soliciting other employees to sign union authoriza-tion cards; distributing union literature to other employ-ees; and beginning about 29 January openly wearing twoor three union buttons on his clothes while at work.' 0These buttons included the captions, "Volunteer,""Union Organizer," "Vote for the Union," and "Steel-workers." Kirkendall also attended the preelection hear-ing held on 7 February along with another employee andUnion Staff RepresentativeMarvin Elder. ProductionSuperintendent Parsley was also present at that hearing.Elder described Kirkendall as being one of the two key-organizing employees for the Union at the Respondent'sfacility.On 11 February Kirkendall, whose work shift began at3:30 p.m., arrived at the facility at his usual time about 3or 3:15 p.m. According to Kirkendall all of the second-shift employees come in early each day before the firstshiftends.Kirkendall stated as he entered the doorwhere the timeclock is located he observed several first-shift employees sitting on or standing around a desk lo-cated near the door. This area is about 10 feet from thelineswhere the employees work. Included among thoseemployees, none of whom were performing any work atthe time, were Alice Boyd, Lorenzo Edwards, GaryMeikle, and Kevin Peavey. Kirkendall also saw RichardMcLemore, who operates the painting machine, cleaninghismachine. Kirkendall said after walking past them heput his helmet down and after getting a drink of waterhe walked backed over to where they were sitting orstanding and started talking to them. When Kirkendallasked them what was going on and whether there wasany work that day or if they had run out of shafts, theyeithermentioned the line was down or they were wait-ing for parts to be painted a second time and said theydid not have anything to do. However, a couple of min-utes later while Kirkendall was talking to them, Produc-tion Superintendent Parsley came out of the office door,which was located about 15 feet from the desk wherethey were, and asked the employees if they did not haveanything to do. When the employees explained to Pars-ley the line was down, Parsley told them to grab abroom. The employees then went to look for brooms.Kirkendall stated he then walked outside to smoke a cig-arette.This was before his own shift started at 3:30 p.m.Kirkendall denied any words were exchanged betweenhim and Parsley on that occasion. Kirkendall thenworked his shift that afternoon without anything beingsaid to him about this incident.Kirkendall denied on that occasion going onto thepro-duction floor or that any work was being performed atthe time and said the line was not running.Kirkendall's testimony concerning this incident wascorroborated by Alice Boyd, Richard McLemore, Lor-enzo Edwards, and Gary Meikle." They acknowledgedwhen Kirkendall came in and talked to them on that oc-casion they were sitting on or standing around the desktalking and, except for McLemore, who was on the linecleaning some machine parts, they were not doing any10 Several other employees also wore union buttons on their clothingor union stickers attached to their hardhats[ iKevin Peavey did not testify E/M CORP.629work.The reasons they gave for not working at the timewere because they were waiting for parts on the line toreceive their second coat of paint, which took about 45minutes, and for the janitor to bring them brooms sotheycould sweep up.According to these employees and Kirkendall whenthere is no work on the line they are supposed to sweepup or work on the other line. However,the other linewas also not operating at the time.Boyd,Edwards, and Meikle all denied Kirkendallinterferedwith employees'work on that occasion. Theyalso denied they were warned or reprimanded by the Re-spondent for not working on that occasion and the Re-spondent's records do not contain any such warnings.According to Kirkendall several days after he beganwearing a union button about 29 January a supervisor,whose first name was Jerry,12 told him to stay awayfrom workers on the line and not to talk to them whilethey were on the line.Before this Kirkendall stated hehad talked to those employees he worked beside al-though he denied talking to them about the union duringworktime.Boyd,Edwards, andMeikleacknowledged thatsecond-shift employees do come out and talk to first-shiftemployeeswhile theyare working on the line.On 12 February,on reporting to work, Kirkendall tes-tified he was informed by Supervisor Jerry to report toProduction Superintendent Parsley's office because Pars-leywanted to talk to him. Both Jerry and Kirkendallwent to Parsley's office. After they arrived, Parsley toldKirkendall to sit down and he wanted to talk to himabout the day before.Kirkendall asked Parsley what hemeant whereupon Parsley accused him of interruptinghisworkers.Kirkendall denied interrupting the employ-ees and explained when he came in the previous day thelinewas down and the employees were all standing orsitting there.Parsley again accused him of interruptingthem and informed Kirkendall he had to terminate him.Kirkendall repeated his denial that he had done anythingexcept talk to them a couple of minutes and then askedParsleywhether he was doing this on account of theUnion. Parsley's response was, "Yes, the union and otherthings going around."13Although Kirkendall again triedto tell Parsley he had not done anything,Parsley said hewas terminated.Kirkendall left the officeafter tellingParsley he would see him in court.Kirkendall denied ever being given any other reasonsfor his discharge and the Respondent's records do notcontain any reference to his discharge or the reasons.Neither Production Superintendent Parsley nor Super-visor Jerry testified and I credit Kirkendall's undisputedtestimony regarding this conversation.Kirkendall stated about a month after he was hiredProduction Superintendent Parsley and Supervisor Jerrytold him the reason they always asked him to do some-thing was because he was a good worker.Under cross-12 The record does not establish Jerry's last name.19Under cross-examination,Kirkendall acknowledged he did not men-tion the statement about the Union in his affidavit given to a Boardagent.His explanation given at the hearing for not including it was be-cause he did not think it would do any good because he thought Parsleyand Jerry would deny it.examination,Kirkendall acknowledged on one occasionwhile workingfor theRespondent he had been talked toby Production Superintendent Parsley about throwingsteel shafts into a steel tub.Thisincident,as explained byKirkendall,occurred a couple of days after he startedwearing union buttons.On thatoccasion Kirkendall saidhe threw the steel shafts into a tub after being ap-proachedby a forkliftoperator named Chris14 who wasopposedto the Union. After approachingKirkendall,Chrisasked him if he had a problem and remarked theywere going to settle this once and forall.Chris and Kir-kendall then went towardsthe office where Chris wentinside and reported the incident about the shafts to Pars-ley.Parsley and SupervisorJerry thencame out of theoffice andasked Kirkendall if he was throwing shaftsand told him he was not supposed to be throwing them.Kirkendall's response was he was tired of being harassedand, after Parsley,Jerry,and he went intothe office,Kirkendalltold them itwas on account of those unionbuttons.Parsley's response was they did not need aunion and said they could workitout.Parsley also saidhis door was open and for Kirkendall to just come tohim and if he did not want totalk there they would talksomewhere else.Parsley then had Kirkendalland Chris shake hands,which theydid, and Kirkendall went backtowork.WhileKirkendall stated he also left workearly that day,his undisputed testimony,which wascorroborated byAliceBoyd,shows he was given permissionto do so byProduction Superintendent Parsley.Kirkendall denied re-ceiving anythinginwritingabout the incident and theRespondent's records do not show that any warning orreprimandwas given to Kirkendall for throwing theshafts.WhileKirkendall denied knowingthat throwingthe shafts,which are about a foot long and made of hardsteel,could damage them,several other employees in-cluding Alice Boyd,Lorenzo Edwards, and Gary Meikletestifiedthe employees had been instructednot to throwthe shafts into the tubs or crates.This couldcause dentsin the groves on the shafts.Instead they were supposedto lay themdown intothe tubsor crates.Before receiv-ing such instructions both Edwards and Meikle also saidemployeeswould throwthe shafts into the tubs.D. Analysisand ConclusionsThe GeneralCounsel contends the Respondentviolat-ed Section 8(a)(1) and(3) of the Actas alleged by un-lawfully interrogating and impliedly threatening its em-ployees concerningthe Union and discriminatorily dis-charging Edgar Kirkendall because of union activities.The Respondentdenies having violatedthe Act as al-leged and argues in itsbrief thatno evidence was prof-fered to showthe Respondent either interrogated or im-pliedly threatened its employees and asserts Kirkendallwas discharged for reasons totally unrelated to his unionactivity.Section 8(a)(1) of the Act prohibitsan employer frominterferingwith,restraining,or coercing employees inthe exerciseof the rightsguaranteedthem by Section 714 Chrisdid not testify. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act. Section 8(a)(3) of the Act provides in perti-nent part: "It shall be an unfair labor practice for an em-ployer. . .by discrimination in regard to hire or tenureof employment or any term or condition of employmentto encourage or discourage membership in any labor or-ganization."The test applied in determining whether a violation ofSection 8(a)(1) of the Act has occurred is "whether theemployer engaged in conduct which, it may reasonablybe said, tends to interfere with the free exercise of em-ployee rights under the Act."ElectricalFittingsCorp.,216 NLRB 1076 (1985).The interrogation of employees about a union is notunlawful per se. The test for determining whether suchinterrogation violates the Act is whether under all thecircumstances the interrogation reasonably tends to re-strain, coerce, or interfere with rights guaranteed in theAct.Rossmore House,269 NLRB 1176 (1984), enfd. subnom.Hotel & Restaurant Employees Local 11 v. NLRB,760 F.2d 1006 (9th Cir. 1985). The test is not limited toonly open and active union adherents but applies toother employees as well.SunnyvaleMedical Clinic, 277NLRB 1217 (1985).The findings, supra, establish that about the early partof February Production Superintendent Parsley interro-gated Lorenzo Edwards concerning what he thoughtabout the Union and impliedly threatened Edwards withlosing his job if the Union came in.I fmd both the interrogation of Edwards, which oc-curred in Production Superintendent Parsley's office towhich Edwards had been summoned for misconduct, andthe accompanying implied threat to discharge Edwards ifthe Union came in interfered with, restrained, and co-erced Edwards in the exercise of his rights under theAct and the Respondent by engaging in such conductviolated Section 8(a)(1) of the Act.The remaining issue is whether Kirkendall was discri-minatorily discharged.The law is well settled that to discriminate against em-ployees in their employment because of union activitiesviolates Section 8(a)(3) and (1) of the Act. Where moti-vation of a discharge is at issue in cases alleging viola-tions of Section 8(a)(1) and (3) of the Act, the GeneralCounsel must make a prima facie showing sufficient tosupport the inference that protected activity by the em-ployees was a motivating factor in an employer's deci-sion to discharge them and the employer then has theburden of showing the employees would have been dis-charged absent the protected activity.Wright Line.,251NLRB 1083, 1089 (1980), enfd. 662 F.2 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982), approved inNLRB v. Transportation Management Corp.,462 U.S. 393(1983).Direct evidence of discriminatory motivation isnot necessary to support a finding of discrimination andsuch intent may be inferred from the record as a whole.Heath International,196 NLRB 318 (1972).The above findings establish that Edgar Kirkendallwas an active union adherent who was one of the twoprincipal leaders in organizing the Respondent's employ-ees.His union activities were well known to the Re-spondent as evidenced by his openly wearing union but-tons on his clothing while at work and statements madeto him by Production Superintendent Parsley about theemployees not needing a union, and Parsley's admissionto Kirkendall that the Union was a reason for his termi-nation.Not only did Parsley admit to Kirkendall pursu-ant to his inquiry that the Unionwas a reasonfor his dis-charge, but also the only other specific reason Parsleygave for discharging him, namely, he had interruptedemployees the previously day, was completely refutedby the evidence. Those other employees, by their ownadmissions and consistent with Kirkendall's testimony,were sitting on or standing around a desk talking and notworking when Kirkendall arrived at the facility andtalked to them for a few minutes on that occasion. Al-though about a week or two prior to Kirkendall's dis-charge, he had been admonished by Parsley not to throwsteel shafts into the tubs, Parsley did not give this as areasonfor discharging Kirkendall and the Respondent'srecords do not reflect Kirkendall had ever been givenany warnings, reprimands, or discipline during his em-ployment.Under these circumstances, includingKirkendall'sunion activities of which the Respondent had knowledge,Production Superintendent Parsley's admission made toKirkendall that the Unionwas a reasonfor his discharge,and the rejection of the only other specific reason givento Kirkendall for his discharge that was contrary to andrefuted by the evidence, coupled with the Respondent'sunionanimus as established by its other unlawful con-duct herein found including the threat made to dischargean employee should the employees select the Union torepresent them, I am persuaded and find the Respondenton 12 February 1986 discriminatorily discharged EdgarKirkendall because of his union activities and therebyviolated Section 8(a)(3) and (1) of the Act. The fact Kir-kendall was a probationary employee at the time of hisdischarge does not detract from fmding his discharge un-lawful.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, found to constitute unfair labor practices oc-curring in connection with the operations of the Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1.E/M Corporation is an employer engaged in com-merce within the meaning of Section2(6) and (7) of theAct.2.United Steelworkers of America,AFL-CIO-CLC isa labor organization within the meaning of Section 2(5)of the Act.3.By interrogating an employee concerning what hethought about the Union,and by impliedly threateningan employee with dischargeif the Unioncame in, theRespondent has interferedwith,restrained,and coerceditsemployees in the exercise of the rights guaranteed E/M CORP.them by Section7 of the Actand has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act.4.By discriminatorily discharging Edgar Kirkendallon 12 February 1986 because of his union activities, theRespondent has engaged in unfair labor practices in vio-lation of Section 8(a)(3) and(1) of the Act.5.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found thatthe Respondent has engaged in cer-tain unfair labor practiceswithin themeaning of Section8(a)(1) and(3) of the Act, Ishall recommend that itcease and desist therefrom and take certain affirmativeaction necessary to effectuate the policiesof the Act.Accordingly,the Respondent shall be ordered to offerimmediate and full reinstatement to Edgar Kirkendall tohis formerjob or, if that jobno longer exists, to a sub-stantially equivalentjob withoutprejudice to his seniori-ty and other rightsand privileges and make him wholefor anyloss of earningsand othercompensation he mayhavesuffered as a result of the discrimination against himin his employmentherein found by discriminatorily dis-charginghim on 12 February1986.Backpay shall becomputed in accordance with the manner prescribed inF.W.Woolworth,90 NLRB 289 (1950),with interest asprescribed inFlorida Steel Corp.,231 NLRB 651 (1977).See generallyIsisPlumbing Co.,138 NLRB 716 (1962).The Respondentshall beordered toremove from itsrecords any reference to the discriminatorydischarge ofEdgarKirkendallherein found and tonotifyhim in writ-ing this has been done and evidence of its unlawful con-duct will notbe used as a basisfor futurepersonnelaction against him.The General Counsel's requestthat the remedial orderincludea visitatorialclause authorizing the Board toengagein discoveryunder theFederal Rules of CivilProcedureto enableit tomonitor compliancewith theBoard'sOrder as enforcedby the courtof appeals is re-jectedon the grounds the Board doesnot provide fordiscoveryprocedures in its proceedings and there is noshowing thatunder thecircumstances presented heresuch a clause is necessary.On thesefindingsof fact andconclusions of law andon the entirerecord,I issuethe followingrecommend-ed'5ORDERThe Respondent,E/M Corporation Dayton,Ohio, byits officers,agents, successors,and assigns, shall1.Cease and desist from(a)Coercively interrogating its employees concerningwhat theythink about the Union.(b) Impliedly threatening employees with discharge ifthey select the Union as their collective-bargaining rep-resentative.16 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.631(c)Discouraging membership and activities in UnitedSteelworkers of America,AFL-CIO-CLC or any otherlabor organization by discharging or in any other mannerdiscriminating against employees in regard to their hireor tenure of employment or any term or condition ofemployment.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Offer immediate and full reinstatement to EdgarKirkendall to his former jobor, if thatjob no longerexists, to a substantially equivalentjob withoutprejudiceto his seniority and otherrightsand privileges and makehim whole forany loss of earnings and other compensa-tion he may have suffered by reason of the discrimina-tion against him by discriminatorily discharging him on12 February1986,in the mannerset forth inthe remedysection of this decision.(b)Remove from its files any reference to the dis-charge of Edgar Kirkendall herein found to be unlawfuland notify him in writing this has been done and evi-dence of its unlawful conduct will not be used as a basisfor futurepersonnel action against him.(c)Preserve and,on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amountof backpaydue under theterms of this Order.(d) Post at its Dayton,Ohio facilitycopiesof the at-tached noticemarked"Appendix." t aCopies of thenotice,on forms providedby theRegional Director forRegion 9,after being signed by the Respondent's author-ized representative, shall be postedby theRespondentimmediately upon receipt and maintainedfor 60consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethatthe notices are not altered,defaced,or covered byany other material.(e)Notify theRegional Director in writingwithin 20daysfrom the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the amended complaintis dismissed insofar as it alleges unfair labor practices notspecificallyfound herein.1e If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our employeesconcerningwhat they think about the Union.WE WILL NOT impliedly threaten our employees withdischarge if they select the Union as their collective-bar-gaining representativeWE WILL NOT discourage membership in and activitieson behalf of United Steelworkers of America, AFL-CIO-CLC or any other labor organization by discharg-ing or in any other manner discriminating against em-ployees in regard to their hire or tenure of employmentor any term or condition of employment.WE WILL NOTin any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou bySection7 of the Act.WE WILL offer Edgar Kirkendall immediate and fullreinstatement to his former job or, if that job no longerexists,to a substantially equivalent position,without prej-udice to his seniority or any other rights or privilegespreviously enjoyed, and make him whole for any loss ofearnings andother benefits sufferedas a resultof the dis-crimination against him, in the manner set forth in theremedy sectionof thedecision.WE WILL, remove from its files any reference to theunlawful discharges and notify the employees in writingthat this has been done and that the discharges will notbe usedagainst them, in any way.E/M CORPORATION